DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on February 15th, 2021. The Applicant’s remark and amendments to the claims were considered with the result that follow.
In response to the last Office Action, claims 1-6 are currently amended. No claims have been canceled or added. As a result, claims 1-6 are pending in this office action.
Applicant’s remark see pg. 5 filed on February 15th, 2021, with respect the objection of references numbers in the claims have overcome the objection. Applicant amended the claims to remove the reference number from the claims. The objection of the previous office action has been withdrawn.
Applicant’s remark see pg. 5 filed on February 15th, 2021, with respect to claims 1, 2, and 6 as being indefinite for lack of antecedent basis has overcome the rejection. Applicant amended claims 1, 2, and 6 to correct the antecedent basis issue. The objection of the previous office action has been withdrawn.

Response to Arguments
Applicant’s arguments see pg. 6, filed on February 15th, 2021, with respect to the missing prior art “Huang” not appearing in the “Notice of References Cited” and was cited on pg. 8 of the office action. The examiner would like to point out that cited reference “Huang” is typographical error and has been updated and corrected as “Laron” not teaching the claimed limitations.

Applicant’s arguments see pg. 6, filed on February 15th, 2021, with respect to the missing claim number 3 in the office action on page 4 was a typographic error. The examiner would like to point out that this typographical error has been updated and corrected as “Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103”.

Applicant’s arguments, see pg. 6 filed on February 15th, 2021, with respect to the rejections of independent claim 1 under 35 U.S.C 103, where the applicant asserts that Laron does not disclose not “sending the state message to the activity indicator” as recited in amended independent claim 1. 

Examiner respectfully disagrees. Laron teaches “sending the state message to the activity indicator”  (See Laron: [0156], “receives information indicating that a file modification event has occurred in respect of a file stored on the reference area…a notification issued by the file system monitor 120, or retrieved by reading pending alerts on the file-system monitor 120”). The claim limitation above does not indicate any visual activity indicator and the examiner 

As such, Laron teaches “sending the state message to the activity indicator” (See Laron: [0156], “sending notification (state message) to file system monitor (activity indicator)).

Applicant’s arguments, see pg. 7 filed on February 15th, 2021, with respect to the rejections of independent claim 1 under 35 U.S.C 103, where the applicant asserts that Hunt does not disclose not teach “comparing the current message digest with a last stored message digest” as recited in amended independent claim 1. Accordingly, the previously limitation indicates “calculating a current message digest for the files corresponding to the interface driver activity”. 

Examiner respectfully disagrees. Hunt teaches “comparing the current message digest with a last stored message digest” as recited (See Hunt: [0028]; When files 215 from the client 205 are initially cached 250 on the repository 210, the message digest 220 from the client 205 is copied to the database of message digests 230 stored on the repository 210. Later, when the client 205 and repository 210 are synchronized, the message digest 220 generated on the client is compared to the database of message digests 230 stored on the repository 210)).

Hunt specify the content of the files associated to the message digest as shown in [0024], “content in such a situation have included comparing file size, file name, file date, and contents of files on the client or user's machine with the file size, file name, file date, and contents of files archived on the server or using binary bit comparisons of the file contents” and Fig. 2 of the drawings shown below. 

    PNG
    media_image1.png
    337
    660
    media_image1.png
    Greyscale

As such, Hunt teaches “comparing the current message digest with a last stored message digest” as recited (See Hunt: [0028]; When files 215 from the client 205 are initially cached 250 on the repository 210, the message digest 220 from the client 205 is copied to the database of message digests 230 stored on the repository 210. Later, when the client 205 and repository 210 are synchronized, the message digest 220 generated on the client is compared to the database of message digests 230 stored on the repository 210)

Applicant’s arguments, see pg. 8 filed on February 15th, 2021, with respect to the rejections of independent claim 1 under 35 U.S.C 103, where the applicant asserts that Laron does not disclose not teach “calculating a current message digest for the files corresponding to the interface driver activity” as recited in amended independent claim 1. 

Examiner respectfully disagrees. Laron teaches calculating a current message digest for the files corresponding to the interface driver activity (See Laron [0198], “…obtainable from the file-system (e.g. via file-system monitor 120 or directly from the file-system or the operating system). If content hash-codes and metadata hash-codes of the new revision are not available from the file-system or operating system, they may be calculated from the content of the file…Thus, after stage 420 is completed at least the following information is available with regard to the modified file: a unique identifier of the modified file, and if needed the updated content of the file and calculated hash code(s)). Examiner interprets the “calculating the current message digest for files corresponding to the interface driver activity” as calculating the content of the file where the content hash codes are associated to the file system (See  also Laron: [0131], “a file is uniquely identified by a combination of its name and a path of folders and sub-folders, pointing to a sub-folder containing the file, together termed the “full-path” of a file. Internally, within the file-system and/or file-system drivers, and/or an operating system facilitating it, files may be identified by further identifiers”). 

Laron also specify initialize calculation of the file based on a revision history log by calculating the content of the original file F ((i.e. earliest known revision) (calculating a current message digest for the files corresponding to the interface driver activity) on [0188], “T1 shows an example of a part of a revision history log which corresponds to a given earliest known file F1. Initially, a contents hash-code h1 is computed from the content of the original file F1 (i.e. earliest known revision). A revision-entry is created for this file, containing its current content hash h1 and additional metadata in respect of the file (such as e.g. revision identifier(s), file name, creation time, most earliest content hash in the history log etc…and See [0211], “Calculate the content hash of the new file (or use the content-hash which was calculated before in stage 440) and compare the calculated content hash with content hash codes which are stored in the revision entries of the revision history log)). Accordingly, applicant indicates that Laron does not teach or suggest detect a change in a file on pg. 8 of the remarks. Accordingly, the revision history log provides the initialize file and then revision changes afterwards in which determine if the file has been modified as the metadata of file includes a revision identifier and the file name.

As such, Laron teaches calculating a current message digest for the files corresponding to the interface driver activity (See Laron [0198], “…obtainable from the file-system (e.g. via file-system monitor 120 or directly from the file-system or the operating system). If content hash-codes and metadata hash-codes of the new revision are not available from the file-system or operating system, they may be calculated from the content of the file…Thus, after stage 420 is completed at least the following information is available with regard to the modified file: a unique identifier of the modified file, and if needed the updated content of the file and calculated hash code(s (See [0188], “T1 shows an example of a part of a revision history log which corresponds to a given earliest known file F1. Initially, a contents hash-code h1 is computed from the content of the original file F1 (i.e. earliest known revision) and See [0211], “Calculate the content hash of the new file (or use the content-hash which was calculated before in stage 440) and compare the calculated content hash with content hash codes which are stored in the revision entries of the revision history log)).

Applicant’s arguments, see pg. 8-9 filed on February 15th, 2021, with respect to the rejections of independent claim 1 under 35 U.S.C 103, where the applicant asserts that one skilled in the art would not be motivated to combine Laron with other techniques such as cited comparing of Hunt. 

Examiner respectfully disagrees. Both Laron and Hunt are analogous prior art as they related to the field of coordinating and comparing data of the structures. For instance, Laron specify issues on receiving a calculated version and comparing to a stored version in a storage (See Laron [0195], “…calculate its content hash-code, compare it to existing content has-codes recorded in the revision history log and determine whether other revisions comprising identical content are already recorded in the history log). Hunt specify on [0013], “The need for data synchronization between the client and repository may be efficiently determined based on a comparison of the message digests generated on the client and corresponding message digests from the database.” 
consider when a first file is copied by a user to another location in the reference area, e.g. in order to provide a backup copy of the first file, the relationship between the first and backup file can be used to show the history of the backup file by retrieving the progression path(s) of the first file”) and does not determine whether copying determine a mismatch. Hunt introduces this solution by solving this issue by indicating on [0033], “By generating a message digest for a list of message digests of all files on the client and a message digest for the contents of the database of message digests on the repository, the contents of the client and repository can be compared quickly by simply comparing the two message digests” in such that provide improvement in increasing the efficiency to deliver data to a storage to prevent unnecessary copying to create revision history to perform the comparison (See MPEP 2144  Supporting a Rejection Under 35 U.S.C. 103, “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0173530 issued to Etamar Laron (hereinafter as "Laron") in view of U.S Patent Application Publication 2003/0005306 issued to Hunt et al. (hereinafter as “Hunt”).

	Regarding claim 1, Laron teaches a method for controlling activity indicators for indicating activity of interface drivers  corresponding to activity of an electronic appliance (Laron: [0121]; When such a file is modified, either by a user or by a software program or in another way, this modification may be typically captured in a modification event. In the context of the present invention, modification events describe events which are aimed at modifying either the content or the metadata of a file (or folder). By way of example, modifications are managed by one of the following: by a file-system in which the files are stored, by a file-system driver, by the operating system which is responsible for managing the files, by a file-server or a network attached file-system or by a hardware device managing the files {Examiner correlates the activity indicator as pattern of the files that are modified by the user and the modification are usually manage by a file system in which the files are stored that includes the file-system driver or the operating system managing the file}), wherein 
the electronic appliance comprises a memory with a file system (Laron: [0148]; The revision control system 100 in FIG. 1 may be implemented on a single device or node where modifications to files on one or more file-systems accessible to file revision engine 110 take place. The term “node” as used herein may refer to the entire hardware device implementing the logic of the system and method of the present invention. Alternatively or additionally a node may refer to a hardware device including a processor coupled to a bus and computer memory where the processor is adapted to implement (or simulate) the logic of the revision control system), wherein 
each interface driver has associated a corresponding directory in the file system for storing files representative of an activity of the interface driver (Laron: [0131]; a file is uniquely identified by a combination of its name and a path of folders and sub-folders, pointing to a sub-folder containing the file, together termed the “full-path” of a file. Internally, within the file-system and/or file-system drivers, and/or an operating system facilitating it, files may be identified by further identifiers. These additional identifiers may point to the beginning of the file on the file system and/or storage device, to an ID number of the file, to its first i-node, and so on {Examiner correlates that each file is identified by the name of the folder and that the folder is a part of the operating file system in which includes file system drivers in which are identifier by identifiers that point to the file system}),
 the method comprising periodically performing a background process comprising: calculating a current message digest for the files corresponding to the interface driver activity (Laron: [0198]; a modification event may result in the creation of a new revision of a modified file. Additional metadata in respect of the modified file are usually also obtainable from the file-system (e.g. via file-system monitor 120 or directly from the file-system or the operating system). For example, the time the modification event occurred, the name of user who modified the file, security information such as security descriptors in NTFS file system, hash-codes pertaining to the file, etc. If content hash-codes and metadata hash-codes of the new revision are not available from the file-system or operating system, they may be calculated from the content of the file. Thus, after stage 420 is completed at least the following information is available with regard to the modified file: a unique identifier of the modified file, and if needed the updated content of the file and calculated hash code(s) {Examiner correlates any revision of the modified file would cause a new hash code for the file. Thus, any hash code of the new revision may not be a part of the file system in such they system would calculate the content of the file and update the content of the file and calculated hash codes});
upon detecting a change of the current message digest from the last stored message digest generatingfile system monitor 120 is connected to one or more file systems (e.g. stored on data-repository 125) and configured to monitor modification events performed in the file system, in respect of files which are being monitored by system 100 (e.g. located within the reference area). When a file modification event is identified, file system monitor 120 alerts the revision manager 115 either directly or through an intermediary agent such as for example, an operating system {See also [0188], “T1 shows an example of a part of a revision history log which corresponds to a given earliest known file F1. Initially, a contents hash-code h1 is computed from the content of the original file F1 (i.e. earliest known revision) and See [0211], “Calculate the content hash of the new file (or use the content-hash which was calculated before in stage 440) and compare the calculated content hash with content hash codes which are stored in the revision entries of the revision history log)
Examiner correlates that the any modification that is monitor would alert (detect a change and generate a status) in such alerts the operating system of a modification of the file that has been modified from a folder of file system driver}); and 

sending the state message to the activity indicator (Laron: [0156]; The revision manager 115 receives information indicating that a file modification event has occurred in respect of a file stored on the reference area. This information may come for example, as a notification issued by the file system monitor 120, or retrieved by reading pending alerts on the file-system monitor 120. In response, revision manager 115 updates the revision history log containing revision-entries of the relevant file).
	Laron does not explicitly teach comparing the current message digest with a last stored message digest.
	However, Hunt teaches comparing the current message digest with a last stored message digest (Hunt: [0028]; When files 215 from the client 205 are initially cached 250 on the repository 210, the message digest 220 from the client 205 is copied to the database of message digests 230 stored on the repository 210. Later, when the client 205 and repository 210 are synchronized, the message digest 220 generated on the client is compared to the database of message digests 230 stored on the repository 210);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Laron (teaches indicating activity of interface drivers of an electronic appliance by including each interface driver associated to a corresponding directory in the file system for storing files representative of an activity of the interface driver) with the teachings of Hunt (teaches comparing the message digest with the last stored message digest)). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of retrieving status of data and verifying that the data is correct without necessary need of copying when performing a comparison (See Hunt: [0033]). In addition, the references (Laron and Hunt) teach features that are directed to analogous art and they are directed to the same field of endeavor as Laron and Hunt are directed to receiving and comparing data based on file synchronization.

	Regarding claim 2, the modification of Laron and Hunt teaches claimed invention substantially as claimed, and Laron further teaches comprising sending the state message to the activity indicator via an indicator driver (Laron: [0156]; The revision manager 115 receives information indicating that a file modification event has occurred in respect of a file stored on the reference area. This information may retrieved by reading pending alerts on the file-system monitor 120. In response, revision manager 115 updates the revision history log containing revision-entries of the relevant file {See also [0121]; When such a file is modified, either by a user or by a software program or in another way, this modification may be typically captured in a modification event. In the context of the present invention, modification events describe events which are aimed at modifying either the content or the metadata of a file (or folder). By way of example, modifications are managed by one of the following: by a file-system in which the files are stored, by a file-system driver, by the operating system which is responsible for managing the files, by a file-server or a network attached file-system or by a hardware device managing the files}).
	Regarding claim 4, the modification of Laron and Hunt teaches claimed invention substantially as claimed, and Hunt further teaches calculating the message digest comprises calculating a hash function for collapsing a content of any number of files under any number of sub-directories into a fixed-size byte buffer (Hunt: [0027]; Later, message digests 220 will be generated when synchronization operations are performed. The message digest 220 provides a unique identifier based on the contents of each file 215 stored on the client 205 that should be cached on the repository 210. By using a cryptographic hash function a relatively short but highly unique identifier, in the form of a message digest, is generated based on the contents of the file. For example, a 160 bit cryptographic hash of a file has a probability of an accidental match of 1:2160. Additionally, such a hash would provide a short, 20 byte long identifier for a file of any size thereby allowing for very quick comparisons).
	Regarding claim 5, the modification of Laron and Hunt teaches claimed invention substantially as claimed, and Hunt further teaches a non-transitory computer readable medium storing computer-executable instructions performing all the steps of the computer-implemented method according to claim 1 when executed on a computer (Hunt: [0017]; a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (or other electronic devices) to perform a process according to the present invention. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing electronic instructions).
	Regarding claim 6, Laron teaches an electronic appliance comprising: activity indicators indicating activity of interface drivers of the electronic appliance (Laron: [0121]; When such a file is modified, either by a user or by a software program or in another way, this modification may be typically captured in a modification event. In the context of the present invention, modification events describe events which are aimed at modifying either the content or the metadata of a file (or folder). By way of example, modifications are managed by one of the following: by a file-system in which the files are stored, by a file-system driver, by the operating system which is responsible for managing the files, by a file-server or a network attached file-system or by a hardware device managing the files {Examiner correlates the activity indicator as pattern of the files that are modified by the user and the modification are usually manage by a file system in which the files are stored that includes the file-system driver or the operating system managing the file});
a memory with a file system (Laron: [0148]; The revision control system 100 in FIG. 1 may be implemented on a single device or node where modifications to files on one or more file-systems accessible to file revision engine 110 take place. The term “node” as used herein may refer to the entire hardware device implementing the logic of the system and method of the present invention. Alternatively or additionally a node may refer to a hardware device including a processor coupled to a bus and computer memory where the processor is adapted to implement (or simulate) the logic of the revision control system); wherein 
each interface driver has associated a corresponding directory in the file system for storing files representative of an activity of the interface driver (Laron: [0131]; a file is uniquely identified by a combination of its name and a path of folders and sub-folders, pointing to a sub-folder containing the file, together termed the “full-path” of a file. Internally, within the file-system and/or file-system drivers, and/or an operating system facilitating it, files may be identified by further identifiers. These additional identifiers may point to the beginning of the file on the file system and/or storage device, to an ID number of the file, to its first i-node, and so on {Examiner correlates that each file is identified by the name of the folder and that the folder is a part of the operating file system in which includes file system drivers in which are identifier by identifiers that point to the file system});
 processor configured to periodically operate a background process to: calculate a current message digest for the files corresponding to the interface driver activity (Laron: [0198]; a modification event may result in the creation of a new revision of a modified file. Additional metadata in respect of the modified file are usually also obtainable from the file-system (e.g. via file-system monitor 120 or directly from the file-system or the operating system). For example, the time the modification event occurred, the name of user who modified the file, security information such as security descriptors in NTFS file system, hash-codes pertaining to the file, etc. If content hash-codes and metadata hash-codes of the new revision are not available from the file-system or operating system, they may be calculated from the content of the file. Thus, after stage 420 is completed at least the following information is available with regard to the modified file: a unique identifier of the modified file, and if needed the updated content of the file and calculated hash code(s) {Examiner correlates any revision of the modified file would cause a new hash code for the file. Thus, any hash code of the new revision may not be a part of the file system in such they system would calculate the content of the file and update the content of the file and calculated hash codes});
upon detecting a change of the current message digest from the last stored message digest (Laron: [0153]; file system monitor 120 is connected to one or more file systems (e.g. stored on data-repository 125) and configured to monitor modification events performed in the file system, in respect of files which are being monitored by system 100 (e.g. located within the reference area). When a file modification event is identified, file system monitor 120 alerts the revision manager 115 either directly or through an intermediary agent such as for example, an operating system {Examiner correlates that the any modification that is monitor would alert (detect a change and generate a status) in such alerts the operating system of a modification of the file that has been modified from a folder of file system driver});
a state message for the activity indicator  corresponding to the interface drivefile system monitor 120 is connected to one or more file systems (e.g. stored on data-repository 125) and configured to monitor modification events performed in the file system, in respect of files which are being monitored by system 100 (e.g. located within the reference area). When a file modification event is identified, file system monitor 120 alerts the revision manager 115 either directly or through an intermediary agent such as for example, an operating system {Examiner correlates that the any modification that is monitor would alert (detect a change and generate a status) in such alerts the operating system of a modification of the file that has been modified from a folder of file system driver}); and 
send the state message to the activity indicator (Laron: [0156]; The revision manager 115 receives information indicating that a file modification event has occurred in respect of a file stored on the reference area. This information may come for example, as a notification issued by the file system monitor 120, or retrieved by reading pending alerts on the file-system monitor 120. In response, revision manager 115 updates the revision history log containing revision-entries of the relevant file).
Although, Laron teaches calculating a message digest (See Laron [0198]; a modification event may result in the creation of a new revision of a modified file. Additional metadata in respect of the modified file are usually also obtainable from the file-system (e.g. via file-system monitor 120…If content hash-codes and metadata hash-codes of the new revision are not available from the file-system or operating system, they may be calculated from the content of the file. Thus, after stage 420 is completed at least the following information is available with regard to the modified file: a unique identifier of the modified file, and if needed the updated content of the file and calculated hash code(s). Laron does not explicitly teach processor configured to periodically operate a background process to: compare the current message digest with a last stored message digest;
	However, Hunt teaches compare the current message digest with a last stored message digest (Hunt: [0028]; When files 215 from the client 205 are initially cached 250 on the repository 210, the message digest 220 from the client 205 is copied to the database of message digests 230 stored on the repository 210. Later, when the client 205 and repository 210 are synchronized, the message digest 220 generated on the client is compared to the database of message digests 230 stored on the repository 210);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Laron (teaches indicating activity of interface drivers of an electronic appliance by including each interface driver associated to a corresponding directory in the file system for storing files representative of an activity of the interface driver) with the teachings of Hunt (teaches comparing the message digest with the last stored message digest)). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of  and Hunt) teach features that are directed to analogous art and they are directed to the same field of endeavor as Laron and Hunt are directed to receiving and comparing data based on file synchronization.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0173530 issued to Etamar Laron (hereinafter as "Laron") in view of U.S Patent Application Publication 2003/0005306 issued to Hunt et al. (hereinafter as “Hunt”) in further view U.S Patent 9,275,065 issued to Ganesh et al. (hereinafter as "Ganesh").

Regarding claim 3, the modification of Laron and Hunt teaches claimed invention substantially as claimed, however the modification of Laron and Hunt does not explicitly teach the file system comprises first level patterns related to directories corresponding to interface drivers and second level patterns related to the files corresponding to interface driver activity.

	Ganesh teaches the file system comprises first level patterns related to directories corresponding to interface drivers and second level patterns related to the files corresponding to interface driver activity (Ganesh: Col 4, lines 61-67 and Col 5, lines 1-3; The file system monitor 140 may also include one or more drivers (e.g., file system filter drivers, device drivers, etc.) and/or kernel modules. For example, the file system monitor 140 may include one or more file system filter drivers that can determine which applications start or stop executing (e.g., by intercepting OS calls for process creation or deletion), and that can identify I/O requests (including the file being accessed, the application accessing the file, an indication as to whether the file being accessed is stored on a remote or local storage device, etc.) of executing applications. Col 7, lines 11-20; Behavioral engine 205 analyzes data access records 215 to determine data access behavior patterns 225. Behavioral engine 205 may determine data access patterns for users, for specific files, for specific network folders, for groups of users, etc. Behavioral engine 205 may also correlate data access behavior patterns to days of the week, time of day, file location, particular servers, types of data access (e.g., read, write, delete, modify, etc.), types of files (e.g., sensitive vs. non-sensitive files, documents, emails, spreadsheets, etc.) etc).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Laron (teaches indicating activity of interface drivers of an electronic appliance by including each interface driver associated to a corresponding directory in the file system for storing files representative of an activity of the interface driver) with the teachings of Hunt (teaches comparing the message digest with the last stored message digest) to further include the teachings of Ganesh (teaches identifying layers of patterns by utilizing a behavior engine in such determines multiple access patterns in such provides better security in determining who is modifying data to prevent unauthorized access). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of retrieving , Hunt, Ganesh) teach features that are directed to analogous art and they are directed to the same field of endeavor as Laron, Hunt, and Ganesh are directed to receiving and comparing data based on file synchronization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2018/0129674 issued to KIM et al. (hereinafter as “KIM”) teaches activating by a processor that is configured by an application program by utilizing a pattern check in requesting to determine whether a specific pattern of the data has been transmitted.
U.S Patent Application Publication 2007/0266037 issued to Terry et al. (hereinafter as “Terry”) teaches a host file system that determine and analyzes storage usage and provides an indicator light to determine the redundancy of the devices based on the storage usage.
U.S Patent Application Publication 2008/0270493 issued to Schwaab et al. (hereinafter as “Schwaab”) teaches computer image replication system that replicates data and monitors the operation associated to the installing and storing of the data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

5/14/2021
/ANDREW N HO/Examiner
Art Unit 2162       


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162